4><w-/r
                                 ELECTRONIC RECORD




COA #      02-12-00364-CR                        OFFENSE:        OTHER CRIMINAL


           Charles Blackshire a/k/a Charlie
STYLE:     Blackshire v. The State of Texas      COUNTY:         Tarrant

COA DISPOSITION:        MODIFY                   TRIAL COURT:    396th District Court


DATE: 05/28/2015                   Publish: NO   TC CASE #:      1270086D




                         IN THE COURT OF CRIMINAL APPEALS


          Charles Blackshire a/k/a Charlie
STYLE:    Blackshire v. The State of Texas            CCA#           tbfttf*/*
         APPBLL-ANT^£>                Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         ^FU^^b .                                     JUDGE:

DATE:       Qti/tefotr                                SIGNED:                           PC:

JUDGE:       ~K£siCUas~G^                             PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD